Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The amendments filed on 6/29/21 have been entered.  

Status of the Claims
Claims 1, 2, 4, 6-14, and 16-20 are pending.  Claims 1, 4, 6, 7, and 11-13 have been amended; claims 3, 5, and 15 are cancelled; claims 8, 10, and 16-20 are withdrawn.  Claims 1, 2, 4, 6, 7, 9, and 11-14 are now under consideration.  This Office Action is in response to the request for continued examination filed on 7/29/21.  

OBJECTIONS/REJECTIONS WITHDRAWN

The rejection of claim 12 under 35 U.S.C. 112, 2nd paragraph/(b) is withdrawn in light of the claim amendments.



The double patenting rejections of record have been withdrawn in favor of the modified rejections set forth below.

Claim Rejections - 35 USC § 112(b) or (pre-AIA ) 35 USC § 112 (2nd Par.)
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 2, 4, 6, 7, 9, and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A.  Claims 1, 2, 4, 6, 7, 9, and 11-14 are indefinite because the general formula (chemical structure) recited in claims 1 and 13 do not match the full scope of the chemical species claimed.  Specifically, as pointed out in the OA dated 8/4/20, the general formula (chemical structure) recited in claim 1 indicates that the core is trivalent.  Similarly, the general formula (chemical structure) recited in claim 13 indicates that the core is bivalent.  However, the claims encompass embodiments where the cores are tetravalent.  For example, see applicants' elected species of a 4-arm polyethylene glycol maleimide and the first chemical structure recited in claim 6.  Further, the claims do not appear to encompass any embodiments having a bivalent core.  Thus, the recited species do not comport with the general formula (chemical structure) recited in claims 1 and 13.  
B.  Claim 4 is indefinite because it depends from itself.  Thus, the metes and 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C 102(b)(2)(C) for any potential 35 U.S.C 102(a)(2) prior art against the later invention.  

Claims 1, 2, 4, 6, 7, 9, and 11-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over SHEKARAN (Shekaran, A., et al. Biomaterials (2014), 35(21); 5453-5461; on IDS) in view of REYES (Reyes, C. D., et al. J. Biomed. Mat. Res. (2003), 65(4); 511-523), MHANNA (Mhanna, R., et al. Tissue Eng. (2014), 20; 1165-1174), KHEW (Khew, S. T., et al. Biomacromol. (2007), 8; 3153-3161), JOHNSON (Johnson, C. T., et al. Ann. Biomed. Eng. (2015), 43(3); 515-528; on IDS), XUE (Xue, B., et al. PLOS One (2014), 9(12); e113797; on IDS), CUI (Cui, F. et al. Drug Delivery (2010), 18(3); 173-180; on IDS), and WATTERS (Watters, C. M., et al. Infection and Drug Resistance (2016), 9; 71-78).  
Shekaran reports on integrin-specific hydrogels as delivery vehicles for bone morphogenic proteins in bone repair and regeneration applications (title; abstract).  Shekaran teaches the hydrogels are based on a four-arm maleimide functionalized PEG (elected species) that is reacted with a matrix metalloproteinase (MMP)-degradable peptide crosslinker having the sequence GCRDVPMSMRGGDRCG (called VPM by Shekaran) (instant SEQ ID NO: 48) (elected species) (p. 3, 'Materials and Methods section'; p. 5, bottom; Fig. 1; p. 6, top par.).  Note that the maleimide group taught by Shekaran (Fig. 1) reads on applicants' elected species of hydrophilic polymer (including instant Q in claims 1 and 7), as well as a group capable of reacting with cysteine (for claim 13).  
The hydrogels also incorporate an adhesive GFOGER peptide having the sequence GGYGGGP(GPP)5GFOGER(GPP)5GPC, where the central GFOGER hexapeptide serves as a high affinity recognition site for [Symbol font/0x61]2β1 integrin binding, and is crucial for osteoblastic differentiation and mineralization (p. 3, top; p. 3, 'Materials and Methods section').  Note that the full length GFOGER peptide of Shekaran differs from elected SEQ ID NO: 59 only in the presence of one extra glycine (G) residue (following the Tyr (Y) residue) in the peptide disclosed by Shekaran.  This represents the only difference between Shekaran and applicants' elected species of adhesion peptide.  However, this is an extremely minor variation that would have been obvious to anyone of 
For example, Reyes discloses the same GFOGER peptide as Shekaran, which was designed to mimic native collagen, containing the GFOGER adhesion motif (title; abstract; p. 512, 2nd col.).  Reyes describes the important structural features of the GFOGER peptide, which include the GPP triplets on either side of the GFOGER recognition site, the GFOGER hexapeptide itself, and the GPC triplets (p. 514, under 'RESULTS').  Reyes teaches that it is important that the peptide form a triple helix, which has been shown to be essential for normal function (e.g., cell adhesion) in native collagen (p. 512, 1st col.; p. 514, under 'RESULTS'; section entitled 'Circular dichroism spectroscopy'; section entitled 'Peptide quaternary structure'; 'DISCUSSION' section).  Notably, the GGG region is not mentioned as being one of the salient features of the peptide.  
Similarly, Mhanna discloses GFOGER-modified MMP-sensitive PEG hydrogels (title; abstract).  The GFOGER peptide used by Mhanna has the sequence GPC(GPP)5-GFOGER(GPP)5GPC.  Notably, this GFOGER peptide lacks the GGYGGGP sequence preceding the first GPP repeat altogether, yet it still acts as a triple helical collagen mimetic (abstract; p. 1166, 1st col.).  
Similarly, Khew discloses variants of the GFOGER peptide, and studied their propensity for triple helix formation (title; abstract).  The peptides exhibited different triple helix stabilities (Fig. 1; Table 1).  However, the GFOGER variant with the closest melting point temperature (Tm, a measure of triple helix propensity), PT-CP3) featured only two 
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to use a close structural variant of the GFOGER peptide, such as one lacking one of the Gly residues in the GGG of Shekaran's GFOGER peptide, in Shekaran's hydrogels.  One would be motivated to do so to prepare a shorter GFOGER peptide that would be easier and cheaper to synthesize.  One would have had a high expectation of success since this is an extremely minor modification, which the prior art suggests is in a part of the peptide that is not essential for peptide function (per Reyes) and since similar peptides having no Gly residues or only two Gly residues are known to exhibit the triple helix structure (per Mhanna and Khew) known to be important for the function of native collagen (and thus peptide mimics thereof).  Thus, one would not expect this minor variation to be detrimental to the function of the GFOGER peptide.  
Shekaran does not teach lysostaphin.  However, incorporation of lysostaphin into the hydrogels of Shekaran would have been obvious to one of skill in the art.  
For instance, Johnson teaches that implant-associated infection is a significant clinical problem in bone repair (title; abstract; p. 1).  Johnson teaches that Staphylococcus aureus (S. aureus) is the most common causative pathogen in chronic bone infections (abstract; p. 2).  Johnson teaches that materials to deliver antibiotics are a common way that this issue is addressed in the art (pgs. 7-8).  
Xue discloses controlled release of the antibacterial enzyme lysostaphin from bone repair composites (title; abstract).  Xue teaches that Staphylococcus infections can 
Cui discloses hydrogels incorporated with lysostaphin as burn dressings (title; abstract).  Cui teaches that methicillin-resistant Staphylococcus aureus (MRSA) is increasingly prevalent as nosocomial pathogens, especially in patients with burn wounds (p. 173).  Lysostaphin is a proteolytic enzyme specifically capable of cleaving the cell walls of S. aureus (p. 173).  Cui teaches that lysostaphin incorporated into hydrogels retained its activity as compared to lysostaphin in aqueous solution (p. 176, 2nd col.).  Further, lysostaphin-loaded hydrogels were successful in treating MRSA infections and improving wound healing (p. 178; p. 180).  
Watters discloses S. aureus biofilms can be degraded using lysostaphin (title; abstract).  Watters teaches S. aureus is a leading cause of infection in military and civilian populations throughout the world.  Wounds infected with S. aureus are especially difficult to treat due to the prevalence of multiple drug-resistant strains and proclivity for biofilm formation in this pathogen (p. 71).  Specifically, lysostaphin decreased S. aureus biomass by up to 76% (abstract; Fig. 4).  Unlike other enzymes, lysostaphin induced morphological changes indicative of bacterial cell damage, consistent with the known mechanism of action of lysostaphin as a well-characterized bactericidal agent that targets the S. aureus cell wall (abstract; Fig. 3; p. 76).  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included lysostaphin in the hydrogels of Shekaran.  One would have been motivated to do so to provide a hydrogel bone repair material with antibiotic activity against S. aureus, S. aureus.  Further, it is well within the skill of the ordinary artisan to select a known antibacterial agent for its known use.  
Regarding claim 4, Shekaran teaches the hydrogels are water-swollen, and teaches constructing the hydrogels with 4% PEG-MAL (p. 3).  Thus, the hydrogels of Shekaran comprise greater than 80% weight water (approximately 96%).  Similarly, Cui teaches the use of 2%, 4%, 7%, and 9% hydrogels (p. 174. 1st col.), all of which comprise greater than 80% weight water.  

Response to Arguments

Applicants' arguments have been fully considered but are not persuasive.  Applicants argue that the amendments specifying the hydrophilic polymers in the hydrogels distinguish the composition from those of Xue (6/29/21 response, p. 8).  
Xue was not cited for the teaching of the form of its compositions, but rather for the premise that artisans would find it obvious to use lysostaphin in biomedical applications involving the potential for S. aureus infection (e.g., for bone repair, burns, wound healing, etc.).  Shekaran (and other references) was cited for the teaching of hydrogels as instantly claimed.  
Applicants argue that lysostaphin in solution is unstable (6/29/21 response, pgs. 8-9).  
However, the instant claims are not concerned with lysostaphin in solution, but in a hydrogel.  Regarding applicants' assertion that lysostaphin stability in a hydrogel is nd col.).  Thus, this is not an unexpected result.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

U.S. Patent Application No. 16/492,263
Claims 1, 2, 4, 6, 7, 9, and 11-14 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 2, 7-13, 15, and 16 of copending Application No. 16/191,685, optionally in view of Shekaran or PHELPS (Phelps, E. A., et al. Adv. Mater. (2012), 24(1); 64-2), JOHNSON, XUE, CUI, and WATTERS.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope of the '263 claims anticipates or renders obvious that of the instant claims.  The difference between the two claim sets is that the '263 claims recite a cellular structure, which is not recited in the instant claims.  However, not only is the recitation of "a cellular structure" tremendously broad, but the 

Response to Arguments

Applicants' presented no arguments against the double patenting rejection in the 6/29/21 response.  

Conclusion
Claims 1, 2, 4, 6, 7, 9, and 11-14 are rejected.  No claims are currently allowable.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin S Orwig whose telephone number is (571)270-5869.  The examiner can normally be reached Mon.-Fri. 7AM-4PM (with alternate Fridays off).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached Mon.-Fri. at (571)270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service 

	
	/Kevin S Orwig/           Primary Examiner, Art Unit 1658